Order entered October 5, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00662-CR
                               No. 05-21-00663-CR

               PHILLIP LYNN SCHWARTZKOPF, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                           Collin County, Texas
          Trial Court Cause Nos. 001-86990-2020 & 001-86991-2020

                                     ORDER

      Before the Court is court reporter Elizabeth Griffin’s October 4, 2021

request for an extension of time to complete the reporter’s record. We GRANT the

request to extent we ORDER the reporter’s record filed on or before November 3,

2021. See TEX. R. APP. P. 35.3(c).


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE